Citation Nr: 1645428	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  10-36 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

3.  Entitlement to service connection for a back disability, including as secondary to service-connected pes planus.

4.  Entitlement to service connection for arthritis, including as secondary to service-connected bilateral pes planus.

5.  Entitlement to service connection for an acquired psychiatric disorder.

6.  Entitlement to service connection for traumatic brain injury (TBI).
  
7.  Entitlement to an increased rating for service-connected bilateral pes planus, rated as 10 percent disabling prior to May 8, 2012, and as 30 percent disabling from that date.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to February 1977.

This case comes to the Board of Veterans' Appeals (Board) on appeal from RO decisions dated in November 2009, March 2012, and September 2013.

In a November 2009 rating decision, the RO denied an increase in a 10 percent rating for service-connected pes planus.  

In a March 2012 rating decision, in pertinent part, the RO denied service connection for hepatitis C, a back disability (lumbar stenosis), TBI, and major depressive disorder.  The evidence shows that the Veteran has been diagnosed with other psychiatric disorders.  His claim therefore encompasses all of these diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In a September 2013 rating decision, the RO granted an increased 30 percent rating for pes planus, effective May 8, 2012, denied service connection for degenerative arthritis, and denied entitlement to a TDIU.

A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001).  The Veteran's TDIU claim is part and parcel of his claim for an increased rating for service-connected pes planus.

A personal hearing was requested and scheduled, but the Veteran failed to report for such hearing. 

In its March 2012 decision, the RO apparently determined that new and material evidence was received to reopen the previously denied claims for service connection for hepatitis C and a back disability.  Regardless of how the RO ruled on this question, the Board must determine whether there is new and material evidence to reopen these claims, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate these claims on their underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The issues of service connection for entitlement to service connection for a back disability, arthritis, and psychiatric disorder; entitlement to a higher rating for pes planus; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO most recently denied entitlement to service connection for hepatitis C loss in a January 2010 rating decision and properly notified the Veteran, who did not appeal that decision. 

2.  The additional evidence received since that January 2010 rating decision is either cumulative or redundant of evidence already of record and considered in that decision, and does not raise a reasonable possibility of substantiating the claim for service connection for hepatitis C.

3.  The RO denied entitlement to service connection for a back disability in a September 2008 rating decision and properly notified the Veteran, who did not appeal that decision. 

4.  Some of the additional evidence received since that September 2008 rating decision is not cumulative or redundant of evidence already of record and considered in that decision, and raises a reasonable possibility of substantiating the claim for service connection for a back disability.

5.  The Veteran's current TBI residuals are not attributable to any injury during service.


CONCLUSIONS OF LAW


1.  The January 2010 rating decision that determined that new and material evidence had not been received to reopen a claim of service connection for hepatitis C is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104 (a), 20.1103 (2015). 

2.  New and material evidence not having been received, the claim for service connection for hepatitis C is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The September 2008 rating decision that denied entitlement to service connection for a back disability is final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104 (a), 20.1103 (2015). 

4.  New and material evidence having been received, the claim for service connection for a back disability is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  A TBI was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107(a) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist as to the application to reopen a claim of service connection for a back disability.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision as to this issue.

With regard to the hepatitis C and TBI claims, VA's duty to notify was satisfied by a letter dated in May 2011.  See id.; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements, in support of his claim.  VA has obtained service treatment records (STRs), VA medical records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology of hepatitis C and the current TBI residuals.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board finds that the June 2011 VA examination, December 2011 addendum opinions, and the March 2012 VA examination are adequate and probative for VA purposes because the examiners relied on sufficient facts and data, considered the Veteran's history, and provided rationales for the opinions rendered, and there is no reason to find that the examiner did not reliably apply scientific principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


New and Material Evidence

The Veteran's claims of service connection for a back disability and for hepatitis C were previously denied by the RO in prior unappealed rating decisions.

The Veteran currently contends that he has a back disability that was caused or aggravated by his service-connected pes planus, while he previously contended that the condition began in service.

A new theory of entitlement to a benefit does not constitute a new claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005) (denial of a claim by the Board is a decision as to all potential theories of entitlement, not just those considered and rejected); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed). Consequently, the Board must first determine whether there is new and material evidence to reopen each of these previously denied claims.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. §  5108 (West 2014); see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2015). 

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  See also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible").  The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).


Hepatitis

The Veteran submitted his original claim for service connection for hepatitis C in March 2002.  He said he did not know when he began treatment for hepatitis C.
The RO denied entitlement to service connection for hepatitis C in a July 2002 rating decision, on the basis that service treatment records were negative for this condition, and it was not shown to be manifested to a compensable degree within one year after service, and there was no evidence linking the current condition with service.  The RO properly notified the Veteran of this denial, a notice of disagreement was received from him in September 2002, and a statement of the case was issued in January 2003.  He did not submit a timely substantive appeal, and no new and material evidence was associated with the claims folder within one year of notice of the rating decision.  See 38 C.F.R. § 3.156 (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the July 2002 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).

The claim was denied again in an unappealed January 2004 rating decision, on the basis that new and material evidence had not been submitted.  The RO properly notified the Veteran of this denial, he did not appeal it, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of notice of the rating decision.  Thus, the January 2004 rating decision became final based on the evidence then of record. Id.

The Veteran filed an application to reopen his claim in April 2005, and said he recently found out that he had hepatitis C.  He said he had learned that some Veterans got hepatitis C from a jet-injector during service.  By RO letters dated in April 2005 and October 2005, he was advised that new and material evidence was needed to reopen this claim.  In November 2005, he contended that he developed hepatitis C from an "air-jet gun."  In a March 2006 letter, the RO advised him that since he did not submit new and material evidence the claim was not reopened.

In November 2009 the Veteran filed another claim of service connection for hepatitis C.  

In a January 2010 rating decision, the RO determined that new and material evidence had not been submitted to reopen a claim of service connection for hepatitis C.  The RO properly notified the Veteran of this denial, and a notice of disagreement was received from the Veteran in January 2010, in which the Veteran stated that there was no mention of the jet gun inoculation he received while he was stationed in Germany in 1977.  In a June 2010 report of general information, he withdrew his appeal as to the hepatitis claim.  No additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of notice of the rating decision.  Thus, the January 2010 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103 (2015).

The Veteran filed the current application to reopen his previously denied claim of service connection for hepatitis C in February 2011.

The evidence of record at the time of the prior final January 2010 decision included his service treatment records that were negative for hepatitis, VA medical records showing treatment for hepatitis since 2001, and the Veteran's lay statements, described above.  A January 2001 VA mental health note reflected that the Veteran was a heavy alcohol drinker for many years, and also often smoked crack and marijuana.  He was noted to be hepatitis C positive, and the examiner stated that the Veteran said he was previously unaware of this.  A February 2001 VA mental health note reflects that the Veteran had a definite substance abuse problem, with abusive drinking for the past 20 years, cocaine use for over 15 years, health consequences including elevated liver function tests, and positive tests for the hepatitis C virus.  

At the time of the prior final January 2010 decision, there was no competent and credible evidence showing that the current hepatitis C was related to service.

Additional evidence received since the prior final January 2010 rating decision includes VA medical records showing ongoing treatment for hepatitis C and other conditions, a report of a VA examination, and lay statements from the Veteran.

These ongoing medical records are cumulative, not new, as they merely show that the Veteran continues to have hepatitis C.  The evidence is not material because the evidence could not reasonably substantiate the claim were it to be reopened as the evidence does not suggest any relationship between the Veteran's hepatitis C and his military service.

Additional evidence received since the prior final decision also includes a report of a March 2012 VA compensation examination.  The examiner diagnosed hepatitis C and indicated that the disease was diagnosed in January 2001.  The Veteran reported that he had hepatitis C since he was in the military, and he stated he actually got it from an injection in 1976 or 1977.  The Veteran stated that he "got it while in the military from dirty air inoculation needle."  He had no symptoms and no complaints today.  He stated, "I need the government to pay me for this."  The examiner noted that the Veteran had a positive hepatitis C test in January 2001. The examiner opined that the Veteran's hepatitis C was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale for the opinion was that hepatitis C could not be proven until 1992.  As a result, it is impossible to determine when the veteran contracted hepatitis C.  He does however has a history of "street" tattoos, alcohol abuse, drug abuse and multiple partner, unprotected sexual activity.  The examiner noted that though the Veteran's particular contention was becoming more common among Veterans seeking service connected disability income, there was no credible medical literature supporting the claim that jet injector guns cause cross contamination. 

The additional VA examination report is new, but is not material, as it does not link the current hepatitis C with service.  See Villalobos v. Principi, 3 Vet. App. 450   (1992) (noting that evidence that is unfavorable to a claimant is not new and material).

During the course of the appeal, the Veteran has submitted statements to the effect that he incurred hepatitis C in service, including as a result of vaccinations with a jet injector gun.  These statements are duplicative or cumulative, and thus, not new, as the Veteran is merely reiterating the same arguments he made prior to the prior final denial of his claim.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by the decision maker at time of prior final disallowance of the claim is not new evidence); see also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); Untalan v. Nicholson, 20 Vet. App. 467 (2006) (New arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.).

None of the additional evidence, even when considered in combination with the other evidence of record, is new and material. Thus, this evidence does not relate to an unestablished fact necessary to substantiate this claim and does not raise a reasonable possibility of substantiating this claim.  The prior denial is final, and the claim for service connection for hepatitis C is not reopened.  See 38 U.S.C.A. §  5108; 38 C.F.R. § 3.156; Shade, supra.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Back Disability

The Veteran submitted his original claim for service connection for a back disability in March 2008, contending that his current back condition began during active duty.  In an unappealed September 2008 rating decision, the RO denied entitlement to service connection for a back disability, finding that the evidence failed to show that his current back disability was related to military service.  The RO properly notified the appellant of this denial, he did not appeal it, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156 (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the September 2008 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103, 20.1105 (2015).

The evidence of record at the time of the prior final September 2008 rating decision included service treatment records, which were negative for complaints or treatment of a back injury or disability, and post-service medical records showing that a back disability was first treated several years after service.

Evidence of record at the time of the prior denial includes a January 2001 VA outpatient treatment record reflecting that the Veteran reported a three year history of low back pain.  It was noted that he performed manual labor, with lifting, carpentry, etc.  The diagnosis was mechanical low back pain, probable simple degenerative joint disease.

In October 2010, the Veteran filed an application to reopen his claim of service connection for a back disability.  He asserted that his current back disability was secondary to his service-connected pes planus.

Additional evidence received since the prior final denial of the claim includes a report of a February 2011 VA medical opinion, in which a VA examiner reviewed the claims file and opined that there is no evidence in the service medical record indicating complaints or treatment for a back condition while on active duty.  The examiner opined that the Veteran's back condition was not related to military service.  The examiner also stated that there was nothing in the current orthopedic literature demonstrating that pes planus/flat feet will cause intrinsic conditions of the spine.  The examiner opined that the Veteran's spine condition is not secondary to the service connected pes planus/flat feet.  This evidence is new, but not material, as it does not tend to show that a current back disability is related to service or a service-connected disability.

Additional evidence received since the prior decision includes an August 2013 statement in which the Veteran said that he went to VA in 2006 because he had hurt his back.  He said that subsequently his feet started hurting and the pain went from his feet up to his back.

The Board finds that some of the evidence received since the September 2008 rating decision is new and material.  Specifically, the claims file now contains the Veteran's competent lay statements, which are presumed to be credible for purposes of reopening (see Justus, supra), that he has symptoms of pain from his (service-connected) feet and up to his back.  When considered with the evidence of record, this evidence is new and material and raises a reasonable possibility of substantiating the claim.  Thus, the claim for service connection for a back disability is reopened.  See Shade, supra (holding that the phrase "raises a reasonable possibility of substantiating the claim" in applicable regulation as "enabling rather than precluding reopening").

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

A Veteran is presumed in sound condition when examined and accepted for service, except for defects or disorders noted at entrance to service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The nexus element may be fulfilled by (1) a nexus opinion or (2) competent and credible evidence showing that the veteran has experienced frequent and persistent symptoms of the disease since service.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. §§ 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310 (a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and brain hemorrhage becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such diseases during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).


TBI

The evidence reflects that the Veteran has a diagnosis of TBI.  See June 2011 VA examination report.  Consequently, the determinative issue is whether or not this disability is attributable to his military service.

An entrance medical examination in March 1976 was negative for pertinent abnormalities.  An August 1976 service treatment record reflects that the Veteran appeared to be "high on something?"  He fell in his room and hit his nose on a bunk.  On examination, his breath had an odor of alcohol, and he had an abrasion and ecchymosis over the bridge of his nose.  The diagnostic assessment was local trauma, fracture of nasal bones.  An undated consultation request (signed by the same medical provider) reflects that the Veteran was hit on the bridge of the nose with a fist, and had ecchymosis over the bridge of his nose.  An X-ray study showed some asymmetry and nasal fracture.  A separation medical examination in December 1976 was negative for pertinent abnormalities.  In a December 1976 report of medical history, the Veteran denied a history of head injury.

A January 2001 VA treatment note reflects that the Veteran was previously assaulted with a pipe in April 2000 and was in a coma for three days.  He had facial reconstruction and the area was still numb.  The Axis I diagnoses were cocaine, nicotine, alcohol and marijuana dependence.  It was noted that his medical conditions included a history of closed head injury with coma.

On VA examination in June 2011, the Veteran reported that he was assaulted by a gang in 1999, and was hit in the head with a pipe.  He had loss of consciousness at the scene and woke up in the hospital.  He currently complained of headaches, poor memory, and impaired sleep.  On examination, there was an occipital scar.  The diagnosis was TBI, mild, residual posttraumatic headache, and history of depression and substance abuse.

In a December 2011 VA addendum medical opinion, the examiner indicated that the claims file had been reviewed and summarized relevant records.  He noted that the Veteran had no head trauma, loss of consciousness, or post-traumatic amnesia after the in-service incidents.  The examiner opined that the Veteran's TBI was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury.  The rationale for the opinion was that the Veteran reported that he had a head injury in 1999, after service.  The service medical history was silent for head trauma, loss of consciousness or post-traumatic amnesia.  The examiner opined that there was no evidence of a TBI in service, and that he might have had a mild TBI during the assault in 1999.

In a December 2011 VA addendum medical opinion, the examiner indicated that the claims file had been reviewed and summarized relevant records.  On examination, there was a scar from a scalp laceration that was incurred in 1999.  The examiner opined that the Veteran's scalp scar was not at least as likely as not (50 percent or greater probability) incurred in or caused by incidents in service involving trauma to the nose.  The rationale for the opinion was that the Veteran reported that the scar was incurred in 1999 when he was hit in the head with a pipe.

In deciding this claim, the Board has carefully considered the Veteran's lay assertions.  However, the Veteran has never stated that he had a TBI in service.  

Moreover, the competent evidence does not show that the Veteran's TBI residuals had an onset in service or are otherwise related to his military service.

In this case, the weight of the probative evidence is against the claim.  The evidence includes the Veteran's service treatment records showing that he received an injury to his nose, but are entirely negative for complaints, findings or treatment for a TBI, the Veteran's contemporaneous denial of a head injury in December 1976, the fact that the post-service medical reports are silent for any complaints or treatment for TBI for many years after the Veteran's separation from service, the medical records and the Veteran's own statements to the effect that he suffered a serious head trauma and coma in 1999/2000 (several years after service), and the 2011 VA medical opinions which were based on a review of the Veteran's entire claims file.  Owens v. Brown, 7 Vet. App. 429 (1995) (opinions offered by examiner based on a review of all the evidence on file is considered to be an important factor in reaching an informed opinion). 

The Board finds that the preponderance of the evidence is against the claim of service connection for a TBI.  Accordingly, the claim is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The application to reopen a previously denied claim for service connection for hepatitis C is denied.

The application to reopen a previously denied claim for service connection for a back disability is granted, to this extent only.

Service connection for a TBI is denied.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims for entitlement to service connection for a back disability, arthritis, and a psychiatric disorder; and increased rating for service-connected pes planus, and entitlement to a TDIU.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Psychiatric Disorder 

With regard to the claim of service connection for an acquired psychiatric disorder, the Board notes that additional relevant evidence was associated with the file after the October 2013 statement of the case, and a supplemental statement of the case is required.  Such must be done prior to appellate review in order to provide due process to the Veteran.  See 38 C.F.R. §§ 19.31, 19.37(a) (2015).

The Board also finds that the Veteran's service personnel records should be obtained as they may be pertinent to this claim.  In this regard, the Board notes that a November 1976 service treatment records reflects that the Veteran was seen by request of his unit commander, and no symptoms of significant psychiatric illness were shown.  A separation medical examination in December 1976 was negative for pertinent abnormalities.  In a December 1976 report of medical history, the Veteran denied a history of depression, excessive worry, and nervous trouble of any sort.

A February 1999 VA outpatient treatment record reflects that the Veteran had been mainly self employed as a carpet installer for the last 25 years.  He had 10 arrests over 20 years ago for driving while intoxicated.  He had the ability to work in physical positions.  A March 1999 history and physical examination reflects that the Veteran reported a ten-year history of crack cocaine dependence, which he stopped in August of 1998. He was also abusing alcohol but had been abstinent since August.  He stated that he started drinking as a 13-year-old, which he felt was largely due to physical and verbal abuse during childhood.  The Axis I diagnoses were major depressive disorder, crack cocaine dependence in remission times eight months, alcohol dependence in remission times eight months, and nicotine dependence.

Back Disability and Arthritis

A January 2001 VA outpatient treatment record reflects that the Veteran complained of low back pain.  He reported that he performed manual labor: lifting, carpentry, etc.  The diagnostic assessment was mechanical low back pain, probably simple degenerative joint disease.

In an August 2013 statement, the Veteran stated that he went to VA in 2006 because he had hurt his back, underwent an magnetic resonance imaging (MRI), and had back surgery in approximately 2009, which was helpful.  He said that subsequently his feet started hurting and the pain went from his feet up to his back, and he had another back surgery.  

With regard to the claim of service connection for a back disability, the Board notes that the February 2011 VA examiner opined that the Veteran's back condition was not related to military service, and that there was nothing in the current orthopedic literature demonstrating that pes planus/flat feet will cause intrinsic conditions of the spine.  The examiner opined that the Veteran's spine condition is not secondary to the service connected pes planus/flat feet.  The Board finds that this medical opinion is inadequate as the examiner did not provide an opinion as to whether any current back disability was permanently aggravated by the service-connected pes planus.  See 38 C.F.R. § 3.310.  Remand is required for an addendum medical opinion.

Similarly, with regard to the arthritis claim, in a June 2013 VA medical opinion, the VA examiner opined that the Veteran's degenerative arthritis was less likely than not proximately due to or the result of his service-connected bilateral pes planus.  The examiner did not provide an opinion as to possible aggravation.  Further, although the examiner indicated that imaging was negative for his feet with regard to any degenerative condition, the Board notes that April 2010 X-ray studies showed calcaneal enthesophytes, and a March 2013 VA examination showed calcaneal spurs and ligamentous calcifications.  On VA examination in June 2015, pes planus was diagnosed, but imaging studies of the feet were not performed.  An addendum opinion is required.

Pes Planus and TDIU 

With regard to the claim for an increased rating for service-connected pes planus, the Board notes that a December 2014 letter to the Veteran reflects that vocational rehabilitation and employment (VRE) services were denied based on his service-connected and nonservice-connected disabilities.  However, the VRE records are not on file.  In an August 2013 statement, the Veteran stated that he receives SSI benefits.  His Social Security Administration (SSA) records are not on file.  The Board finds that remand is required to obtain the Veteran's VA VRE records and relevant records from the SSA.  As the SSA records are not on file and may be relevant to his claims for an increased rating for pes planus and a TDIU, the AOJ must attempt to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (VA's duty to assist specifically includes requesting information from other Federal departments or agencies, so including SSA, if potentially pertinent to the claim before VA).  Efforts to obtain these SSA records must be made until they are either obtained or it is determined they do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c)(2).

With regard to the claim for a TDIU, the Board notes that this matter is part and parcel of the remanded appeal for an increased rating for service-connected pes planus, and must also be remanded.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary releases, obtain any VA or private medical records of treatment or evaluation of the service-connected pes planus, a back disability, or a psychiatric disorder dated since March 2015 that are not already on file, and associate them with the electronic claims file.

2.  Obtain the Veteran's service personnel records and associate them with the electronic claims file.

3.  Obtain from the SSA any records concerning the Veteran's award of SSA disability or supplemental security income (SSI) benefits, including any medical records.

4.  Associate all of the Veteran's VA Vocational Rehabilitation and Education (VR&E) records, including all physical evaluations, with the Veteran's electronic claims file.

5.  Obtain an addendum VA medical opinion as to the etiology of any current back disability and arthritis.  The claims file must be made available to and reviewed by the examiner.

The examiner should provide an opinion, based on the record, regarding: 

a)  Whether it is at least as likely as not that the Veteran's back disability or arthritis is etiologically related to an in-service injury, disease, or event; or,

b) Whether it is at least as likely as not that the Veteran's back disability or arthritis is proximately due to or, in the alternative, chronically aggravated by service-connected disability, to include service-connected pes planus.

Please provide the basis for any medical determination and a rationale or medical explanation for the opinion.  If medical literature is used, please provide a citation.  Any opinion must consider the Veteran's reports regarding the onset and duration of his symptoms.

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

6.  Then readjudicate these claims, including the claim for a TDIU, in light of all of the additional evidence received since the October 2013 statement of the case, the October 2013 supplemental statement of the case, and the September 2015 statement of the case (as pertinent to the issues being remanded), to include the June 2015 VA examination.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


